DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are moot in view of a new ground of rejections. 
Further, in response to Applicant’s arguments on page 2 that, 
“… Accordingly, Bopardikar does not store each image frame in a sequence, in its entirety as a single uncompressed file, on at least one of the storage devices (as recited claim 1). Instead, Bopardikar stores each image frame in a sequence, as multiple stripes, each stripe being stored to a different storage device. This is completely different from the claimed invention, since a stripe is neither the same nor equivalent to a single image frame.
With the claimed invention, the video sequence is stored such as each image frame is a single, uncompressed file on a single disk, and adjacent frames/files are stored to different disks. This makes it possible to play back a sequence of image files rapidly by accessing different files from different disks. There is nothing equivalent to this in Tobagi or Bopardikar. In both of Tobagi or Bopardikar it would be necessary to access multiple disks to read a single file carrying a single image frame.”

a collection of data treated by a computer as a unit especially for purposes of input and output.
In this case, each stripe of Bopardikar is a collection of image data treated by a computing system, as a unit for inputting (written into a disk as a unit) and outputting (outputted from a disk as a unit). This interpretation can be applied to the segment of Tobagi.
Further on page 2, Applicant also argues that,
“[t]he Examiner cites Bopardikar, Figure 4 - “stored as individual uncompressed stripes” as teaching the newly introduced feature, but this is very clearly incorrect. A strip is not the same as an image frame, and it is not the same as a file. Furthermore, it does not have a temporal relationship with adjacent stripes in the same way as the claimed files and image frames do (since the files/frames are temporally in sequence, whereas multiple segments of Bopardikar relate to the same image frame, an thus the same instant in time.”

In response, Examiner respectfully disagrees and submits that a frame can be reasonably interpreted as a data unit, specifically, in this context, an image data unit. There is no requirement by the claim language that this image frame must a complete image frame to be displayed on a screen at a time given by a single presentation timestamp (PTS). Further, even that the stripes of the same image in Bopardikar have a same presentation timestamp, they do have a temporal relationship with adjacent stripes and are temporally in sequence, which is the display scanning sequence.
As such, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 7, 11, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tobagi et al. (US 5,732,239 – hereinafter Tobagi), Tsai et al. (US 2002/0083221 A1 – hereinafter Tsai), and Strauss (US 2005/0160470 A1 – hereinafter Strauss).
Regarding claim 1, Tobagi discloses a video storage apparatus for providing access to a video sequence of image frames, the apparatus comprising: an array of storage devices, each image frame in the sequence being stored, in its entirety as a single file, on at least one of the storage devices in the array (column 6, line 54 – column 7, line 6 – an array of Nd disks, on which each segment, which corresponds to the recited image frame, is stored); and a driver, the driver being operable to access the video sequence by reading image files, from each of the storage devices in the array of storage devices, in an intended playback time order from the array of storage devices, the driver being operable to read each image file in the sequence, in its entirety, from a different one of the storage devices than used to read each one of the image file in the sequence which is temporally adjacent to the image file being read (Fig. 8 – reading out from playback, each of adjacent segments is read by a driver of the corresponding disk).
However, Tobagi does not disclose the file as a single uncompressed file; and the driver as a common driver operable to access data from each of the storage devices in the array of storage devices.
(Fig. 1; [0007]; [0012]-[0013] – a common driver is used to access data from each of the disks in the disk array 18).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Tsai into the video storage apparatus taught by Tobagi for convenience and easiness in maintenance and upgrading.
Tobagi and Tsai do not disclose the single file is an uncompressed file.
Strauss discloses a file as a uncompressed file ([0007]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Strauss into the apparatus taught by Tobagi and Tsai to remove temporal dependency between frames so that the playback is more tolerant of missing frames because the problem of missing frames affecting decoding of dependently coded frames is avoided.
Regarding claim 4, Tobagi also discloses each image frame in the sequence is stored on only one of the storage devices in the array (column 6, line 54 – column 7, line 6).
Regarding claim 7, Tobagi also discloses the driver is operable to access the video sequence by reading image files from different ones of the storage devices in a repeating order (Fig. 8).
Regarding claim 11, Tobagi also discloses the image frame is obtained from a storage device from which the driver is not due to read a temporally adjacent image (Fig. 8).
(column 6, line 54 – column 7, line 6 – stored alternately on disks of an array of Nd disks).
Claim 22 is rejected for the same reason as discussed in claim 1 above.
Claims 1, 3, 5-7, 12-13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bopardikar (GB 2 312 319 A – hereinafter Bopardikar), Tobagi, and Tsai.
Alternatively, regarding claim 1, Bopardikar discloses a video storage apparatus for providing access to a video sequence of image frames, the apparatus comprising: an array of storage devices, each image frame in the sequence being stored, in its entirety as a single uncompressed file (Fig. 4 – stored as individual uncompressed stripes, each of which is reasonably interpreted as a file – also see “Response to Arguments” above), on at least one of the storage devices in the array (Fig. 4; page 22, lines 20-25 – an array of storage devices, on which each stripe of an image is stored); and a driver, the driver being operable to access the video sequence by reading image files in an intended playback time order from the array of storage devices, the driver being operable to read each image file in the sequence, in its entirety, from one of a storage devices in the array (page 22, line 20 – column 23, line 4).
Bopardikar does not explicitly the driver is a common driver, the common driver being operable to read each image file in the sequence, in its entirety, from a different 
Tobagi discloses a driver being operable to read each image file in a sequence, in its entirety, from a different one of storage devices than used to read each one of the image files in the sequence which is temporally adjacent to the image file being read (Fig. 8 – reading out from playback, each of adjacent segments is read by a driver of the corresponding disk).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Tobagi into the video storage taught by Bopardikar to speed up the reading process.
Bopardikar and Tobagi do not explicitly disclose the driver as a common driver operable to access data from each of the storage devices in the array of storage devices.
Tsai discloses a common driver operable to access data from each of the storage devices in the array of storage devices (Fig. 1; [0007]; [0012]-[0013] – a common driver is used to access data from each of the disks in the disk array 18).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Tsai into the video storage apparatus taught by Bopardikar and Tobagi for convenience and easiness in maintenance and upgrading.
	Regarding claim 3, Bopardikar also discloses each image frame in the sequence is spatially distributed in image portions across a plurality of the storage devices in the array, and wherein each image frame is accessible by reading different image (Fig. 4; column 22, lines 20-25).
	Regarding claim 5, Bopardikar also discloses each image frame in the sequence is stored on a plurality of the storage devices in the array (Fig. 4; column 22, lines 20-25).
	Regarding claim 6, Bopardikar also discloses each image frame in the sequence is stored on all of the storage devices in the array (Fig. 4; column 22, lines 20-25).
	Regarding claim 7, Bopardikar also discloses the driver is operable to access the video sequence by reading image files from different ones of the storage devices in a repeating order (column 22, line 20 – column 23, line 4).
	Regarding claim 13, Bopardikar also discloses each storage device comprises a plurality of physical storage devices (Fig. 4; column 22, lines 20-25).
	Claim 22 is rejected for the same reason as discussed in claim 1 above.
Claims 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tobagi, Tsai, and Strauss as applied to claims 1, 4, 7, 11, 14, and 22 above.
	Regarding claim 8, see the teachings of Tobagi, Tsai, and Strauss as discussed in claim 1 above. However, Tobagi, Tsai, and Strauss do not explicitly disclose if the driver is unable to access an image frame in the sequence from a storage device, the previous image frame in the sequence is displayed instead.
	Official Notice is taken that error concealment in video processing by if a frame is not received for display, a previous is displayed instead is well known in the art.

	Regarding claim 9, see the teachings of Tobagi, Tsai, and Strauss as discussed in claim 1 above. However, Tobagi, Tsai, and Strauss do not explicitly disclose if the driver is unable to access an image frame in the sequence from a storage device, the image frame is obtained from a different one of the storage devices instead.
	Official Notice is taken that data redundancy in which same data are stored on different storage devices so that if one storage device is not accessible, the data is read from the other device is well known in the art.
	One skilled in the art before the effective filing date of the claimed invention would have been motivated to incorporate the data redundancy well known in the art as described above into the storage apparatus taught by Tobagi, Tsai, and Strauss to enhance the reliability of apparatus.
	Regarding claim 10, see the teachings of Tobagi, Tsai, and Strauss as discussed in claim 1 above. However, Tobagi, Tsai, and Strauss do not explicitly disclose if the driver is unable to access an image frame in the sequence from a storage device, a blended image is generated from available stored image frames and displayed in real-time.
	Official Notice is taken that error concealment in video processing by if a frame is not received for display, a frame is interpolated from previous and following frames and displayed instead is well known in the art.

Regarding claim 17, see the teachings of Tobagi, Tsai, and Strauss as discussed in claim 1 above. However, Tobagi, Tsai, and Strauss do not explicitly disclose the temporal position of each image frame in the video sequence is indicated by the file name of the file storing that image frame.
	Official Notice is taken using a file name of the file storing media content to indicate temporal position of media content in a video sequence is well known in the art, e.g. splitting a video file named file_name into parts using default names file_name.001, file_name.002, etc.
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the well-known using a file name to indicate temporal position of an image as described above into the apparatus taught by Tobagi, Tsai, and Strauss to facilitate managing the temporal order of the divided parts of the video file.
	Regarding claim 18, see the discussion of claim 17 above. With the proposed modification of Tobagi, the driver is operable to identify which of the storage devices is to be used to store a video image frame based on its file name.
	Regarding claim 19, see the discussion of claim 17 above. With the proposed medication of Tobagi, the driver is operable to identify from which storage devices an image frame is to be retrieved based on its file name.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bopardikar, Tobagi, and Tsai as applied to claims 1, 3, 5-7, and 12-13 above.
	Alternatively, regarding claim 8, see the teachings of Bopardikar, Tobagi, and Tsai as discussed in claim 1 above. However, Bopardikar, Tobagi, and Tsai do not explicitly disclose if the driver is unable to access an image frame in the sequence from a storage device, the previous image frame in the sequence is displayed instead.
	Official Notice is taken that error concealment in video processing by if a frame is not received for display, a previous is displayed instead is well known in the art.
	One skilled in the art before the effective filing date of the claimed invention would have been motivated to incorporate the error concealment well known in the art as described above into the storage apparatus taught by Bopardikar, Tobagi, and Tsai to enhance the reliability of apparatus.
	Alternatively, regarding claim 9, see the teachings of Bopardikar, Tobagi, and Tsai as discussed in claim 1 above. However, Bopardikar, Tobagi, and Tsai do not explicitly disclose if the driver is unable to access an image frame in the sequence from a storage device, the image frame is obtained from a different one of the storage devices instead.
	Official Notice is taken that data redundancy in which same data are stored on different storage devices so that if one storage device is not accessible, the data is read from the other device is well known in the art.
	One skilled in the art before the effective filing date of the claimed invention would have been motivated to incorporate the data redundancy well known in the art as 
Alternatively, regarding claim 10, see the teachings of Bopardikar, Tobagi, and Tsai as discussed in claim 1 above. However, Bopardikar, Tobagi, and Tsai do not explicitly disclose if the driver is unable to access an image frame in the sequence from a storage device, a blended image is generated from available stored image frames and displayed in real-time.
	Official Notice is taken that error concealment in video processing by if a frame is not received for display, a frame is interpolated from previous and following frames and displayed instead is well known in the art.
	One skilled in the art before the effective filing date of the claimed invention would have been motivated to incorporate the error concealment well known in the art as described above into the storage apparatus taught by Bopardikar, Tobagi, and Tsai to enhance the reliability of apparatus.
Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tobagi and Tsai as applied to claims 1, 4, 7-11, 14, 17-19, and 22 above, and further in view of Poston et al. (US 2017/0090767 A1 – hereinafter Poston).
	Regarding claim 15, see the teachings of Tobagi, Tsai, and Strauss as discussed in claim 1 above. However, Tobagi, Tsai, and Strauss do not disclose the driver is operable to populate a replacement storage device with images by determining its position in the array based on which of the image frames are to be stored in the replacement storage device.
([0004]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Poston into the apparatus taught by Tobagi, Tsai, and Strauss in order to enhance the reliability of the apparatus.
	Regarding claim 16, Poston also discloses the replacement storage device is populated automatically in response to it being detected by the driver ([0004]). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further incorporate the teachings of Poston into the apparatus proposed in claim 15 in order to automatically reconfigure system without user’s intervention.
Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bopardikar, Tobagi, and Tsai as applied to claims 1, 3, 5-10, and 12-13 above, and further in view of Poston.
	Alternatively, regarding claim 15, see the teachings of Bopardikar, Tobagi, and Tsai as discussed in claim 1 above. However, Bopardikar, Tobagi, and Tsai do not disclose the driver is operable to populate a replacement storage device with images by determining its position in the array based on which of the image frames are to be stored in the replacement storage device.
([0004]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Poston into the apparatus taught by Bopardikar, Tobagi, and Tsai in order to enhance the reliability of the apparatus.
Regarding claim 16, Poston also discloses the replacement storage device is populated automatically in response to it being detected by the driver ([0004]). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further incorporate the teachings of Poston into the apparatus proposed in claim 15 in order to automatically reconfigure system without user’s intervention.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Tobagi et al. (US 5,732,239 – hereinafter Tobagi), Weiner et al. (US 2016/0034186 A1 – hereinafter Weiner), and Strauss.
Regarding claim 42, Tobagi discloses a video storage apparatus for providing access to a video sequence of image frames (Fig. 1; column 3, lines 23-46), the apparatus comprising: a mass storage device storing a copy of image frames of the video sequence (Fig. 1; column 6, lines 58-64 – memory 260); an array of storage devices including a plurality of independently addressable storage devices, each image frame in the sequence being stored, in its entirety as a single file, on at least one of the plurality of storage devices in the array (column 6, line 54 – column 7, line 6 – an array of Nd disks, on which each segment, which corresponds to the recited image frame, is stored); a user interface (column 5, lines 5-15 – at least a user interface via which a user among a plurality of users accesses a video stream); a driver operable to: access the copy of the image frames of the video sequence to populate the array of storage devices (Fig. 1; column 6, lines 58-64 – a driver access the copy of the image frames stored memory 260 to populate the disks in a disk array); and access the video sequence by reading image files, from each of the plurality of storage devices in the array of storage devices, in an intended playback time order from the array of storage devices, the driver being operable to read each image file in the sequence, in its entirety, from a different one of the storage devices than used to read each one of the image files in the sequence which is temporally adjacent to the image file being read (Fig. 8 – reading out from playback, each of adjacent segments is read by a driver of the corresponding disk); and a display (column 5, lines 10-14 – a monitor to display a video stream), wherein the user interface is configured to retrieve a sequence of image files from the driver and provide the sequence of image files to the display (Fig. 8; column 5, lines 10-14).
However, Tobagi does not disclose the single file as an uncompressed file; the driver as a common virtual driver, wherein the common virtual driver presents the array of storage devices to the user interface as a single drive.
Weiner discloses a driver as a common virtual driver, wherein the common virtual driver presents an array of storage devices to a user interface as a single drive (Fig. 1; [0028]-[0029] – a common device driver presents an array of storage devices to a user interface of a host computer as a single drive, i.e. translating the I/O request from the host into child requests that are directed to the physical addresses at the corresponding storage devices in the array of storage devices).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Weiner into the video storage apparatus taught by Tobagi for convenience and easiness in accessing data, maintenance and upgrading of the storage system.
However, Tobagi and Weiner not disclose the single file as an uncompressed file.
Strauss discloses a file as a uncompressed file ([0007]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Strauss into the apparatus taught by Bopardikar, Tobagi and Tsai to remove temporal dependency between frames so that the playback is more tolerant of missing frames because the problem of missing frames affecting decoding of dependently coded frames is avoided.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG Q DANG/Primary Examiner, Art Unit 2484